Citation Nr: 1419393	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for herniated disc at L3-4 and degenerative disc disease at L4-5 (a lumbar spine disability).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of blunt trauma to the head, to include degenerative disc disease of the cervical spine (a cervical spine disability). 

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for residuals of blunt trauma to the head, to include a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1965 to July 1969. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  The hearing transcript has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a lumbar spine disability and residuals of blunt trauma to the head were most recently denied by a March 2001 rating decision; the Veteran was notified of his appellate rights, but did not perfect an appeal of the rating decision.  The decision is now final.

2.  Evidence received since the March 2001 rating decision is new and material; it is not cumulative and raises a reasonable possibility of substantiating the Veteran's claims for service connection for a lumbar spine disability and residuals of blunt trauma to the head. 

3.  Resolving all reasonable doubt in the Veteran's favor, his current lumbar spine arthritis is related to active service.

4.  The Veteran's residuals of blunt trauma to the head, to include the current cervical spine disability, did not have its onset during active service.

5.  The Veteran's residuals of blunt trauma to the head, to include the currently-diagnosed degenerative disc disease of the cervical spine, did not manifest to a compensable degree within one year of active service. 

6.  The Veteran did not have chronic symptoms related to residuals of blunt trauma to the head, to include the current cervical spine disability, in service, nor did he have continuous symptoms since service.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision, which denied service connection for a lumbar spine disability and residuals of blunt trauma to the head, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The criteria for reopening the claims for service connection for a lumbar spine disability and residuals of blunt trauma to the head have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


4.  The criteria for service connection for residuals of blunt trauma to the head, to include degenerative disc disease of the cervical spine, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is reopening the claims for service connection for a lumbar spine disability and residuals of blunt trauma to the head, and granting the claim for service connection for a lumbar spine disability.  This decision constitutes a full grant of the benefits sought on appeal with respect to the reopening of service connection for a lumbar spine disability and residuals of blunt trauma to the head as well as the grant of service connection for the lumbar spine disability; therefore, the Board will only address VCAA notice or assistance duties with respect to service connection for residuals of blunt trauma to the head, to include a cervical spine disability.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to service connection for residuals of blunt trauma to the head, notice was provided to the Veteran in December 2010, prior to the initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The December 2010 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file includes service treatment records and post-service treatment records as well as the Veteran's own statements in support of his claim.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341(Fed. Cir. 2002).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran underwent a VA examination of the cervical spine in July 2011.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue of service connection for residuals of blunt trauma to the head on appeal.  The examination report contains all the findings needed to evaluate the claim for service connection, including the Veteran's history and clinical evaluation as well as rationale for the opinion given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Reopening of Service Connection Legal Authority

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3) (West 2002); 38 C.F.R. 
§ 20.1103 (2013).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Reopening of Service Connection for a Lumbar Spine Disability 

The RO most recently denied the Veteran's claim for service connection by a March 2001 rating decision on the basis that the Veteran's lumbar spine disability was not incurred in, or is otherwise related to, active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in March 2001.  He did not perfect an appeal of this decision; thus, it is final.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  In light of the foregoing, the Board finds that new and material evidence with respect to this issue must tend to show that the Veteran's disability had its onset in service or is otherwise related to service. 

The Board finds that there is sufficient evidentiary basis to reopen the claim for service connection for a lumbar spine disability.  The newly-submitted evidence includes private treatment records, a statement from B. L., M.D., the Veteran's lay statements, the October 2012 Board hearing transcript, and the April 2011 VA examination report.  The Board finds that the evidence cited above is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record.

The statement from B.L., M.D. shows that the Veteran has a current lumbar spine disability that relates to active service.  The Board finds this evidence to be material because it addresses an unestablished fact, which is the etiology of the Veteran's current lumbar spine disability.  

Therefore, the Board finds the newly-submitted evidence to be both new and material and, therefore, the Veteran's claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will consider service connection for a lumbar spine disability on the merits below.

Reopening of Service Connection for Residuals of Blunt Trauma 
to the Head to Include a Cervical Spine Disability

The RO most recently denied the Veteran's claim for service connection by a March 2001 rating decision on the basis that the Veteran's blunt trauma to the head was treated and resolved and, therefore, any residuals thereof were not incurred in, or are otherwise related to, active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in March 2001.  He did not perfect an appeal of this decision; thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  In light of the foregoing, the Board finds that new and material evidence with respect to this issue must tend to show that the Veteran has current residuals of blunt trauma to the head, which are related to active service. 

The Board finds that there is sufficient evidentiary basis to reopen the claim of service connection for residuals of blunt trauma to the head, to include a cervical spine disability.  The newly-submitted evidence includes private treatment records, the Veteran's lay statements, the October 2012 Board hearing transcript, and the July 2011 VA examination report.  The Board finds that the evidence cited above is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record.

A May 2011 Bay City Imaging MRI report indicates that the Veteran has moderate degenerative change along the cervical spine.  Moreover, the Veteran testified at the October 2012 that his treating internist indicated that there is evidence that the degenerative change of the cervical spine is related to an old injury; the Veteran also stated that during service, he jumped off a floating pier, landed on his head, and started having neck pain and spasms about a month or two later.  The Veteran's statements at the October 2012 Board hearing are presumed to be credible only for purposes of reopening the claim for service connection for residuals of blunt trauma to the head.  See Justus at 513.  The Board finds this evidence to be material because it addresses the unestablished facts that the Veteran has a current cervical spine disability and that the Veteran had an in-service injury related to blunt trauma to the head.  

Therefore, the Board finds the newly-submitted evidence to be both new and material and, therefore, the Veteran's claim for service connection for residuals of blunt trauma to the head is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that reopening previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) (West 2002) is the veteran's claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

Since the claim for service connection for residuals of blunt trauma to the head is reopened, the Board finds that it may proceed with the adjudication of this claim.  The RO has provided the Veteran with notice as to the requirements for service connection for residuals of blunt trauma to the head.  The Veteran has presented evidence and argument throughout the instant appeal addressing the merits of this disability, including at the October 2012 Board hearing.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.  Therefore, the Board will consider service connection for residuals of blunt trauma to the head on the merits below.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Degenerative disc disease of the cervical spine, which is considered a form of arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. 
§ 3.303(b) (2013). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar Spine Disability Service Connection Analysis

The Veteran contends that service connection is warranted because his current lumbar spine disability is related to an in-service injury that resulted from pushing a heavy aluminum box.

The July 2011 VA examination report shows a diagnosis of herniated disc at L3-4 and severe degenerative disc disease at L4-5.  Therefore, the Board finds that the Veteran has a current lumbar spine disability.  

Service treatment records show that the Veteran received treatment for low back pain with tenderness and muscle spasm.  As such, the Board finds that the Veteran had an in-service lumbar spine injury.  

As to the nexus element of service connection, the evidence is in relative equipoise.  The April 2011 VA examiner opined that the Veteran's lumbar spine condition is less likely as not associated with military service or aggravated by military service.  However, in a December 2010 statement, B.L., M.D., the Veteran's treating physician, opined that the Veteran's current lumbar spine ailment is service-related.  In reaching this conclusion, the private physician reviewed the Veteran's medical history, to include service treatment records, evaluated the Veteran's statements, and explained in detail the Veteran's current lumbar spine disability as well as its history.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current lumbar spine disability is related to active service.

Service Connection Analysis for Residuals of Blunt Trauma 
to the Head to Include a Cervical Spine Disability

The Veteran contends that he has residuals of blunt trauma to the head that are related to service.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that current residuals of blunt trauma to the head, to include a cervical spine disability, are related to service.

A May 2011 Bay City Imaging MRI report indicates that the Veteran has moderate degenerative change along the cervical spine.  Therefore, the Board finds that the Veteran has a current cervical spine disability.  

The Veteran contends that residuals of blunt trauma to the head, to include the current cervical spine disability, are related to an in-service injury to the left eyebrow.  In an October 2010 statement from Palacios Chiropractic, the Veteran indicated that he has chronic neck pain and stiffness, which he felt was due to an injury sustained during service when someone jumped in the lake after the Veteran and caused his head injury.  However, at the July 2011 VA examination and at the October 2012 hearing, the Veteran indicated that his cervical spine injury took place when he was swimming during service and jumped into a lake and landed on his head; the Veteran indicated that he was stunned, was unconscious for a period of time, and had stitches over his eyes.  Service treatment records indicate that in July 1966, the Veteran had a left eyebrow laceration as a result of being stuck with a knee by another person.  Given the Veteran's conflicting testimony about the in-service incurrence, the Board finds that the Veteran is not credible with respect to his description of the in-service injury, the residuals of which he claims to be related to active service.  

Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to residuals of blunt trauma to the head, to include the current cervical spine disability, or continuous symptoms since service.

Service treatment records reflect that the Veteran was treated for a left eyebrow laceration during service in July 1966.  However, the remaining service treatment records do not reflect any treatment, diagnoses, or complaints relating to any residuals of this injury, to include any complaints related to the cervical spine. Moreover, a report of medical examination, conducted upon the Veteran immediately prior to discharge from active service, shows a normal evaluation of the head, face, neck, and scalp.  The Board has considered the Veteran's testimony during the October 2012 Board hearing that he reported his neck problems to the Navy physician, who performed his service separation examination, but was told that his release would be put on hold until his back was operated on at St. Albans Naval Hospital.  The Veteran further indicated at the Board hearing that he did not want to undergo surgery at that time and therefore he withdrew any complaints related to his neck injury.  The Board finds the Veteran not credible with respect to this testimony because it is contradicted by the contemporaneous July 1969 report of medical examination upon discharge, which shows a normal evaluation of the neck and the spine while noting other abnormalities such as body marks, scars, or tattoos.  Moreover, service treatment records are silent with respect to any complaints relating to the neck while there are records of complaints relating to other conditions.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that the Veteran did not have chronic symptoms in service related to any residuals of blunt trauma to the head, to include any symptoms related to the cervical spine.

In order to establish service connection on a presumptive basis, the Veteran's cervical spine degenerative changes had to have manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  Under Diagnostic Code (DC) 5003, in the absence of limitation of motion, a 10 percent rating is awarded for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joints.  38 C.F.R. 
§ 3.71a (2013).  The record does not show limitation of motion of the cervical spine within one year of separation from service.  Moreover, while a February 2002 private consultation and examination report indicates that the muscle strength losses of the upper and lower extremities indicate neurological facilitation resulting from trauma to the cervical spine and lumbar spine, there is no X-ray evidence of the arthritis and no evidence of limitation of motion of the cervical spine.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that the Veteran's residuals of blunt trauma to the head, to include the cervical spine disability, did not manifest to a compensable degree in service or within one year of service separation. 

The Board further finds that the weight of the evidence shows that the Veteran did not have continuous symptoms of residuals of blunt trauma to the head, to include symptoms of a cervical spine disability, since service.  During the October 2012 Board hearing, the Veteran indicated that he had neck pain and spasms since service but did not seek treatment for his cervical spine disability after service because he did not pay attention to it and because the pain would come and go.  The July 1969 service separation examination report shows a normal evaluation of the neck and the spine.  Moreover, when the Veteran filed the March 1999 original claim for service connection, he did not mention that he had a cervical spine disability related to blunt trauma to the head.  In fact, the Veteran first mentioned to the VA that he had a cervical spine disability for which he was seeking treatment on the October 2010 claim to reopen the claim for service connection.  Furthermore, in connection with the original claim for service connection, the Veteran provided a July 1999 diary of medical treatments he received since service; in this diary, the Veteran mentioned a number of treatments he received over the years for the lumbar spine disability but did not mention that he underwent any treatment for the cervical spine disability.  

Therefore, the earliest post-service evidence of symptoms related to the cervical spine is the February 2002 private consultation and examination report, over 32 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the Board finds that the weight of the evidence shows that symptoms related to residuals of blunt trauma to the head, to include symptoms related to the cervical spine, were not continuous since service.

The Veteran was afforded a VA examination of the cervical spine in July 2011.  The VA examiner reviewed the claims file and identified pertinent in-service events related to the claimed cervical spine disability as described by the Veteran as well as post-service treatment records.  The VA examiner performed a physical examination and X-rays completed that day were reviewed.  

The VA examiner ultimately opined, based on a review of the claims file and consideration of the Veteran's lay statements, that the cervical spine disability is certainly less likely than not related to military service and specifically to the small left eyebrow laceration.  The VA examiner reasoned that there is no chronic condition associated with blunt trauma to the head or neck in service, that the Veteran sustained a very superficial laceration of the eyebrow and had no further complaints during service, and that the Veteran had no complaints, treatment, or evaluation for the cervical spine for at least 30 years after discharge from service.  The VA examiner further explained that it is more likely than not that the cervical spine condition is related to job history, genetics, and body habitus.  The Board finds that this VA opinion is highly probative.  The Board further finds that the VA medical opinion was adequately based on objective findings as shown by the record, as well as the Veteran's reports describing the in-service injury, and accordingly, the Board finds that the medical opinion rendered was based upon a full and accurate factual premise.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board concludes that the July 2011 VA opinion provides competent, credible, and probative evidence, which shows that residuals of blunt trauma to the head, to include the currently-diagnosed degenerative disc disease of the cervical spine, are not etiologically related to service. 

The Board has considered the February 2002 private consultation and examination report, which noted muscles strength losses of the upper and lower extremities show on computerized comparative muscle test indicating neurological facilitation resulting from trauma to the cervical and lumbar spine.  However, this report does not identify the trauma as the claimed in-service event, nor does it relate such trauma to service in any way.  The Board also takes note of the October 2010 Palacios Chiropractic statement, which notes the Veteran's report that he had complaints of chronic neck pain and stiffness, which he felt was due to an in-service injury; however, the statement did not provide an opinion with respect to the etiology of the Veteran's chronic neck pain and stiffness and was merely recording the Veteran's own statements.  The Board has also considered the Veteran's statement at the October 2012 Board hearing that his internist indicated that his cervical spine disability possibly resulted from a prior injury; however, the Veteran did not assert that his physician specifically related the cervical condition to the Veteran's military service nor did he provide documentation of such statement to the VA.  As discussed above, the Veteran has submitted a December 2010 statement of his treating internal medicine physician, B.L., who addressed the lumbar spine condition but that statement does not contain any discussion or opinion regarding the claimed residuals of blunt trauma to the head, including a cervical spine disability.

Insomuch as the Veteran asserts that his current cervical spine disability is directly related to his in-service left eyebrow injury or blunt trauma to the head, the Board finds, absent a showing of chronic symptoms in service, or continuous symptoms thereafter, that the Veteran is not competent to relate his currently diagnosed degenerative disc disease of the cervical spine to active service.  While the Veteran is competent to describe the in-service injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).   

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that residuals of blunt trauma to the head, to include the currently-diagnosed cervical spine disability, were not incurred in service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for residuals of blunt trauma to the head, to include a cervical spine disability, is not warranted.


ORDER

New and material evidence having been received, service connection for a lumbar spine disability is reopened. 

New and material evidence having been received, service connection for residuals of blunt trauma to the head is reopened. 

Service connection for herniated disc at L3-4 and degenerative disc disease at L4-5 is granted.

Service connection for residuals of blunt trauma to the head, to include a cervical spine disability, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


